Case: 20-1948   Document: 116     Page: 1   Filed: 10/14/2022




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                 CELLSPIN SOFT, INC.,
                      Appellant

                             v.

     PANASONIC CORPORATION, PANASONIC
   CORPORATION OF NORTH AMERICA, GOPRO,
   INC., GARMIN INTERNATIONAL, INC., GARMIN
                   USA, INC.,
                    Appellees

   KATHERINE K. VIDAL, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
     AND DIRECTOR OF THE UNITED STATES
       PATENT AND TRADEMARK OFFICE,
                   Intervenor
             ______________________

                        2020-1948
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00131.
                  ______________________

                       JUDGMENT
                  ______________________

    RANDALL T. GARTEISER, Garteiser Honea, PLLC, Tyler,
 TX, argued for appellant. Also represented by MICHAEL
 SCOTT FULLER, CHRISTOPHER A. HONEA; KIRK ANDERSON,
 Budo Law PC, Arvada, CO; PETER JOSEPH CORCORAN, III,
Case: 20-1948    Document: 116    Page: 2   Filed: 10/14/2022




 Corcoran IP Law PLLC, Texarkana, TX.

    MELANIE L. BOSTWICK, Orrick, Herrington & Sutcliffe
 LLP, Washington, DC, argued for all appellees. Appellees
 Panasonic Corporation, Panasonic Corporation of North
 America also represented by T. VANN PEARCE, JR.

     KARINEH KHACHATOURIAN, KXT Law, LLP, Redwood
 City, CA, for appellee GoPro, Inc.

     JENNIFER C. BAILEY, Erise IP, P.A., Overland Park, KS,
 for appellees Garmin International, Inc., Garmin USA, Inc.
 Also represented by ADAM PRESCOTT SEITZ.

    JOSHUA K. HANDELL, Appellate Staff, Civil Division,
 United States Department of Justice, Washington, DC, ar-
 gued for intervenor. Also represented by BRIAN M.
 BOYNTON, MELISSA N. PATTERSON; SARAH E. CRAVEN,
 THOMAS W. KRAUSE, MONICA BARNES LATEEF, FARHEENA
 YASMEEN RASHEED, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA.
                 ______________________

 THIS CAUSE having been heard and considered, it is

 ORDERED and ADJUDGED:

     PER CURIAM (LOURIE, TARANTO, and STARK, Circuit
 Judges).
                AFFIRMED. See Fed. Cir. R. 36.




                      ENTERED BY ORDER OF THE COURT



        October 14, 2022         /s/ Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court